Citation Nr: 0719979	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
veteran's left leg, hip, and knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to March 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision that denied 
service connection for a back disability; and for a 
disability of the veteran's left leg, hip, and knee.  The 
veteran timely appealed.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In November 2005, the veteran reported receiving treatment 
from a number of specialists, including a neurologist and 
orthopedic surgeons, following his discharge from active 
service.   The claims folder does not contain any treatment 
records prior to May 1995.  

VA is required to request these records, and the RO or AMC 
should specifically seek the veteran's authorization for 
release of medical records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that service connection for a back 
disability and for a disability of the left leg, hip, and 
knee is warranted on the basis that he received treatment in 
service following a motorcycle accident; and that he 
continued to have problems with his back and left leg.  He 
also testified that, since the accident, his legs have a 
tendency to give way and he has fallen at times.

Medical records document isthmic spondylosis and 
spondylolisthesis, as well as degenerative disc disease of 
L4-L5 and L5-S1 and degenerative changes in 1995; and 
internal derangement of the left knee in June 2005, as well 
as instability and effusion and knee pain in February 2005.  

Service medical records show that the veteran was in a 
motorcycle accident in April 1982, and that he suffered 
abrasions to his left knee and back and both forearms.
X-rays revealed no fractures.  Records also show that the 
veteran slipped and fell down stairs in April 1983, 
sustaining injuries to his left thigh and shin, right wrist 
and right shoulder.  Examination revealed chondromalacia and 
sprain of the left knee in May 1983.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
back disability, and/or a disability of the left leg, hip, 
and knee that is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
back disability, and/or a disability of 
the left leg, hip, and knee following 
active service from April 1984 to May 
1995, and since July 2005.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain, left leg pain, 
left hip pain, and left knee pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service abrasions and injuries 
sustained in the motorcycle accident in 
April 1982 and the fall down stairs in 
April 1983.  The examiner should provide 
a rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a back disability, 
and for a disability of the left leg, 
hip, and knee.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




